Citation Nr: 1733803	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-46 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 60 percent for dermatographism.  

3.  Entitlement to a rating in excess of 40 percent for palindromic rheumatism of the left hand prior to June 8, 2016.
 
4.  Entitlement to a compensable rating for palindromic rheumatism of the right hand prior to August 31, 2012. 
 
5.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right hand from August 31, 2012 through June 7, 2016.

6.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the left knee prior to June 8, 2016.
 
7.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right knee prior to June 8, 2016.
 
8.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the left hip prior to June 8, 2016.
 
9.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right hip prior to June 8, 2016.
 
10.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the feet prior to June 8, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984, and from July 1984 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. This case was remanded for further development in February 2012, and March 2015. The case has now been returned to the Board for further appellate action.

The Veteran and his spouse appeared and testified at a personal hearing in July 2011 before the undersigned.  A transcript of the hearing is of record.

In August 2016 the Veteran was granted entitlement to a 100 percent rating for palindromic rheumatism of the hands, knees, hips and feet, effective June 8, 2016. That rating replaced separate palindromic rheumatism ratings of 40 percent for the left hand, 10 percent for the right hand, 10 percent rating for the feet, 10 percent for the left hip, 10 percent for the right hip, 10 percent for the right knee, 10 percent for the left knee, and 10 percent for the left elbow. As no higher rating can be provided for palindromic rheumatism for the period since June 8, 2016, that period is no longer before the Board. The issue with regard to the period prior to June 8, 2016 remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of entitlement to service connection for palindromic rheumatism of the cervical and lumbar spine, and right elbow; entitlement to service connection for a gastrointestinal disorder; whether new and material evidence has been provided to reopen a claim of entitlement to service connection for hypertension, to include as secondary to palindromic rheumatism; entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder due to palindromic rheumatism; and entitlement to an increased rating for palindromic rheumatism of the left elbow, were raised by the record to include at the July 2011 Board hearing. Those issues were, in part, referred for adjudication by the by February 2012 and March 2015 Board decisions, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for diabetes mellitus, type II and entitlement to a rating in excess of 60 percent for dermatographism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period beginning April 1, 2008, the Veteran's palindromic rheumatism was characterized by constitutional manifestations associated with active joint involvement which were totally incapacitating.


CONCLUSION OF LAW

For the period beginning April 1, 2008, entitlement to a 100 percent evaluation for palindromic rheumatism is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.71a, Diagnostic Code 5002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that palindromic rheumatism of the left hand, right hand, feet, hips, and knees warrant ratings higher than those assigned prior to June 8, 2016. 

Effective February 1, 2004, the Veteran was granted service connection for palindromic rheumatism with ratings of 40 percent for the left hand, 0 percent for the right hand, 10 percent for the feet, 10 percent for the left hip, 10 percent for the right hip, 10 percent for the right knee, and 10 percent for the left knee. The Veteran claimed entitlement to increased ratings in a March 20, 2009 correspondence. Effective August 31, 2012, the rating for palindromic rheumatism of the right hand was increased to 10 percent disabling. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's palindromic rheumatism is evaluated under Diagnostic Code 5002 for rheumatoid arthritis. 38 C.F.R. § 4.71a. That diagnostic code provides for separate rating criteria when the disease is in active process but also allows for ratings based on limitation of motion when those rating criteria allow for a higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note. 

Prior to June 8, 2016, the Veteran's palindromic rheumatism was evaluated solely in terms of the limitation of motion of each joint affected. Under Diagnostic Code 5002, a rating of 100 percent is available where there is evidence of constitutional manifestations associated with active joint involvement which are totally incapacitating. Id.

In April 2009, the Veteran stated that his palindromic rheumatism prevented him from performing manual labor of any sort. In May 2009 he reported that he had lost the majority of his strength and feeling in both hands, that he had to use a voice-activated computer to type and send e-mails, and that he could not perform prolonged walking or standing. At his July 2011 Board hearing, the Veteran reported that incapacitating episodes of palindromic rheumatism were more frequent than four times a year, and he attested to thoughts of suicide due to the pain. At that time he stated that he was able to work ten to fifteen hours per week with the use of a headset and voice-activated computer. 

The Veteran was provided a VA examination with regard to his palindromic rheumatism in March 2009. That examination was performed by a physician assistant, and only considered the left hand. The examiner noted that the Veteran experienced flare-ups which lasted at least five to six days, and that during such flare-ups the Veteran was unable to perform normal daily activities. The examiner noted a significant decrease in strength for all activities and significant effects on the Veteran's usual occupation. At a separate July 2009 VA examination, the same examiner assessed the severity of the Veteran's rheumatism as it related to his other joints. She noted that the Veteran was able to stand for fifteen to thirty minutes, but was unable to walk more than a few yards. With regard to the joints other than the left hand, that examiner reported no flare-ups, no constitutional symptoms of arthritis, and no incapacitating episodes. 

In July 2010, the Veteran underwent another VA examination with regard to the severity of his palindromic rheumatism by the same physician assistant who conducted the March and July 2009 examinations. She stated that the appellant's disability was an "active process" and productive of definite impairment of health. The examiner noted constitutional symptoms of arthritis, and that the Veteran suffered incapacitating episodes greater than four times per year, lasting more than two weeks. She indicated that the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards. She also stated that the Veteran frequently used crutches. 

The Veteran underwent a third VA examination in August 2012. Contrary to the February 2012 Board remand instructions, that examination was also conducted by a physician assistant, although a note included therein stated that the exam was discussed with a rheumatologist. That examination considered the individual affected joints in isolation and did not provide a comprehensive assessment of the Veteran's condition, although the examiner did opine that the palindromic rheumatism was "active." The examiner noted that flare-ups occurred five to seven days per week, lasting four to six hours. 

In June 2016, the Veteran was provided a final VA examination, conducted by a physician. She opined that the Veteran's palindromic rheumatism was "active" and had been so since April 2008. She found constitutional manifestations associated with active joint involvement which were totally incapacitating. She noted that the Veteran suffered from severely incapacitating exacerbations occurring four or more times per year, and stated that flares occurred every 72 to 96 hours, lasting 24 to 36 hours. She noted that exacerbations were manifested by swelling and pain of the hands, feet, knees and hips. The examiner opined that the Veteran suffered four or more incapacitating exacerbations per year, with a total duration of four to six weeks over the past twelve months. She stated that the Veteran was able to stand no more than five to ten minutes, and to walk no more than five to ten minutes. 

In general, the VA treatment records support the Veteran's contentions that his symptoms have been severe throughout the appeal period. VA treatment records reveal that the Veteran was first issued adjustable resting hand splints in March 2009 and compression gloves in April 2009. A May 2009 VA treatment record stated that the Veteran's hand had been "stuck flexed" for two and a half years. 

Based on the foregoing, the Board finds that the evidence is in equipoise with regard to the Veteran's contention that his palindromic rheumatism has been characterized by constitutional manifestations associated with active joint involvement which are totally incapacitating since April 1, 2008. The most probative evidence of record, the June 2016 VA physician's opinion which explicitly found the disorder had been an active process since April 2008. She also found the disability to involve constitutional manifestations associated with active joint involvement which were totally incapacitating. The examiner did not explicitly opine as to the point in time at which such manifestations became totally incapacitating, but she did point to the disorder being active since April 2008. The August 2012 VA examination considered the joints in isolation and provided no opinion as to whether the totality of the condition involved constitutional manifestations which were totally incapacitating. The July 2010 examiner noted an active process with constitutional symptoms and incapacitating episodes, but did not offer an opinion as to whether such manifestations were "totally" incapacitating. The April and July 2009 VA examinations did not assess the Veteran's palindromic rheumatism in its entirety, but the April 2009 examiner reported flare-ups lasting five to six days, which prevented normal activity. Again, that examiner did not address whether or not the Veteran suffered constitutional manifestations associated with active joint involvement which were totally incapacitating. 

The Board notes that the April 2009, July 2009, July 2010 and August 2012 examinations were each conducted by physician assistants. The June 2016 examination is the only pertinent examination of record which was completed by a medical doctor. Due to the complex question of the severity of palindromic rheumatism, and the comprehensiveness of the medical doctor's report the Board assigns the greatest probative value to the results of the June 2016 examination which included a retrospective review of the file. 

Although the earlier examinations do not specifically speak to certain relevant questions, the Board finds that the symptomatology of record, as reported by the Veteran throughout the appeal period generally has approximated the symptomatology described by the June 2016 examiner. In this regard, the Board finds the Veteran's reports of totally incapacitating symptomatology throughout the appeal period, to be both competent and credible. 

Thus, the evidence is at least in equipoise as to whether the Veteran's palindromic rheumatism has been characterized by an active process with constitutional manifestations associated with active joint involvement which were totally incapacitating since April 1, 2008. After resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating for palindromic rheumatism is warranted for the period on appeal. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

The Board notes that the 100 percent rating for palindromic rheumatism awarded herein is more favorable to the Veteran than the previously assigned separate ratings. As such, the higher rating is assigned in accordance with Diagnostic Code 5002, Note. 38 C.F.R. § 4.71a.

As noted the record supports a 100 percent rating for palindromic rheumatism throughout the appeal period, and given the June 2016 VA examiner's finding that active palindromic rheumatism has been present since April 1, 2008, a date which is within one year of the March 20, 2009 submission, the Board will grant benefits from that date.  38 C.F.R. § 3.400 (o)(2). 


ORDER

Entitlement to a 100 percent evaluation for palindromic rheumatism is granted effective from April 1, 2008, subject to controlling regulations governing the payment of monetary awards.  


REMAND

The Veteran submitted a substantive appeal as to the issues of entitlement to service connection for diabetes mellitus and an increased rating for dermatographism in December 2016. In that VA Form 9, he requested to appear at a hearing before the Board at a local VA office, for the purpose of providing further evidence on those issues. The record does not indicate that the requested hearing has been held or that the Veteran has since withdrawn his request for a hearing. Remand is required to provide the appellant with a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing before a Veterans Law Judge. He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


